Durham, C.J.
(concurring) — I agree with Justice Johnson that no separation of powers problem is presented here. I write separately to note that, while I agree with the major*673ity that the trial court properly denied the Union’s motion to intervene, I disagree with the majority’s holding that the district court judges are not required to exhaust administrative remedies before seeking judicial relief. See Spokane County ex rel. County Comm’rs v. State, 136 Wn.2d 644, 657-58, 966 P.2d 305 (1998) (Durham, C.J., dissenting).